UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7746


REGINALD UNDERWOOD FULLARD,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA YADKIN COUNTY; DIRECTOR BUREAU OF ATF,
ADCE; NORTH CAROLINA DEPARTMENT OF CORRECTION/NCPS;
NORTH CAROLINA GENERAL ASSEMBLY; SUPERIOR COURT OF
FORSYTH COUNTY; UNITED STATES ATTORNEY GENERAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:15-cv-00085-LCB-JLW)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Underwood Fullard appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C.

§ 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Fullard seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                           2